SUMMARY ORDER

Rhonda D. Slater appeals from a judgment entered following a jury trial in the United States District Court for the Eastern District of New York (Wolle, J.), dis*750missing her employment discrimination claims under Title VII. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
Slater raises two challenges on appeal, both of which we reject on the merits:
1. “The formulation of special verdict questions rests in the sound discretion of the trial judge, and should be reviewed by an appellate court only for an abuse of that discretion.” Vichare v. AMBAC Inc., 106 F.3d 457, 465 (2d Cir.1996). The third special verdict question involved no such abuse because it did not “mislead or confuse the jury” and did not “inaccurately frame the issues to be resolved by the jury.” Id.; see 42 U.S.C. § 2000e-3(a) (“It shall be an unlawful employment practice for an employer to discriminate against any of his employees ... because [the employee] has opposed any practice made an unlawful employment practice by this subchapter....”).
2. The district court’s Allen charge was not “coercive” because it did not “encourage[ ] jurors to abandon, without any principled reason, conscientiously held doubts.” Vichare, 106 F.3d at 465. Likewise, the manner in which the judge polled the jury did not unduly pressure the jury and therefore was proper. See Lowenfield v. Phelps, 484 U.S. 231, 239-40, 108 S.Ct. 546, 98 L.Ed.2d 568 (1988).
Because we reject these claims as merit-less, it is unnecessary to determine whether Slater preserved these claims below or whether she relied improperly on a post-hoc affidavit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.